FSLED

W astern District of Washington
January 16, 2018

at Seattia
Amanda Hu|l ,
7 Hesperus Ln (P.o. Box 127) JAN. 2;: 2019
Emigrant MT 59027
_ _ ARK L. HAT
406 333 4232 OMTH`E BANKR({!HP§!%YC&E"‘§IF(€T

Amerisiss77@gmail.com

Honorab|e Christopher I\/l. Alston
US Bankruptcy Judge Court Room 7206
700 Stewart Street, Seattle, WA 9810 l

REF.: North West Territoria| Mint, LLC Case # 16-11767-CMA
Objection to the Fee App|ication

Dear Honorab|e l\/lr. A|ston,
Would you please take in consideration the loss that we, the creditors, accrued when we paid
for goods that the management of the NWTM had no apparent intent to deliver. l lost all of my
savings of$ 7,210.00 that | had at the time of this unfulfilled investment in silver.
l am about to turn 70 years old and | don't qualify for Social Security benefits. For most of my
life l have been doing volunteer work for young children and the youth. For this reason, l feel

that my need is greater than those who are applying for fees.

I believe that it would be just for the creditors, like me, to be giving the priority with the
distribution of the liquidated assets of the debtor.

l hope and pray that true justice prevails in the resolution of this entire case.
Sincere|y,

Amanda Hul|

M %M

CaSe 16-11767-CMA DOC 2001 Filed 01/25/19 Ent. 01/25/19 14221:06 Pg. 1 Of 1

